Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5, 7-10, 23, 28 and 30 are currently under examination, wherein claims 1, 7, 8 and 28 have been amended in applicant’s amendment filed on July 6, 2022. Claims 6 and 27 have been cancelled and claims 21, 22, 24-26 and 29 have been withdrawn by the applicant in the same amendment wherein claim 29 has also been amended. 
Status of Previous Rejections
2.	The previous rejections of claims 1-10 and 21-30 under 35 U.S.C. 103 as stated in the Office action dated April 8, 2022 have been withdrawn in light of applicant’s amendment filed on July 6, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-10, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Langford, Jr. et al. (US 5,755,299).
	With respect to claims 1-5, 7-10, 23, 28 and 30, Langford, Jr. et al. (‘299) discloses a method comprising forming a mixture comprising by weight 55-85% of a plurality of particles including tungsten carbide, sintered diamond and encapsulated diamond coated with tungsten carbide dispersed in a heated matrix material including an iron-based material including cobalt, nickel, copper, chromium, niobium, titanium, boron, molybdenum, carbon and silicon; disposing the mixture on a working surface of a substrate of a rotary cone drill bit used for drilling holes for the exploration and production of oil and gas which would meet the substrate and main body as claimed to form a hardfacing layer on the working surface; and removably attaching the hardfacing layer on the substrate by various techniques associated with conventional tungsten carbide hardfacing including water-glassed techniques using an adhesive, welding and spraying techniques to form a mechanical or metallurgical bond between the hardfacing layer and substrate wherein the mixture is fed onto the working surface via a feed system (e.g. a hopper as claimed) wherein the heated matrix material in the matrix is melted with the plurality of particles dispersed therein; the mixture is heated by a laser to increase the interfacial strength between the plurality of particles and the matrix material; and the plurality of particles are in a bimodal particle distribution having a portion (e.g. by weight about 50%) of small particles having a particle size of smaller than 80 mesh (165 µm) and another portion (e.g. by weight about 50%) of large particles having a particle size of larger than 60 mesh (250 µm) (abstract, col. 1, lines 17-50, col. 4, lines 40-59, col. 5, lines 37-55, col. 6, line 11 to col. 8, line 51 and col. 9, lines 8-16). Langford, Jr. et al. (‘299) does not specify the shrink-fit mechanism as claimed. However, one of ordinary skill in the art would use the mechanism in the method of Langford, Jr. et al. (‘299) with an expectation of success because the mechanism is well-known in the art of hardfacing to removably attaching the hardfacing layer to the substrate with a mechanical bond (see for example paragraph [0025] of Kerner (US Pub. 2009/0117787 A1)). The content range of the particles and the particle size distribution disclosed or suggested by Langford, Jr. et al. (‘299) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of  Langford, Jr. et al. (‘299) with an expectation of success because Langford, Jr. et al. (‘299) discloses the same utility over the entire disclosed or suggested ranges.
Response to Arguments
4.	The applicant’s arguments filed on July 6, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that the restriction requirements for claims 21 and 29 as stated in the Office action dated April 8, 2022 are improper. In response, the examiner notes that there is no limitations of the grain size of the metal matrix material and dovetail rails recited in claims 10 and claims 7 and 8 respectively. Because the limitations are indeed independent or distinct from those originally claimed, there would be a serious burden on the examiner if restriction is not required. The restrictions are still deemed proper and therefore maintained.
Second, the applicant argues that Langford, Jr. et al. (‘299) does not disclose forming a hardfacing member as claimed. In response, the examiner notes that it is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968). In the instant case, the instant claims appear to involve splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results. Therefore, it was held to be not patentably distinguish the processes.
Third, the applicant argues that Langford, Jr. et al. (‘299) does not specify the shrink-fit mechanism as claimed. In response, see the reference provided above which indicates that the shrink-fit mechanism is indeed well-known.
Fourth, the applicant argues that Langford, Jr. et al. (‘299) does not disclose the bimodal distribution as claimed. In response, Langford, Jr. et al. (‘299) does disclosed that diamond particles are selected from two or more mesh ranges (col. 5, lines 37-55), at least suggesting a bi-modal distribution having a portion (e.g. by weight about 50%) of small particles having a particle size of smaller than 80 mesh (165 µm) and another portion (e.g. by weight about 50%) of large particles having a particle size of larger than 60 mesh (250 µm) as discussed above which would meet the distribution as claimed in claim 9.




Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


8/10/2022